     Case 19-00070      Doc 1     Filed 03/29/19 Entered 03/29/19 13:48:48              Desc Main
                                     Document    Page 1 of 3



                     UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION
_____________________________________________________________________________

IN RE:

AYANA IVANETTE SPRINGFIELD,                                     CASE NO. 18-27643-L
PLAINTIFF/DEBTOR,                                               CHAPTER 13

V.                                                              ADV. NO.

CARVANA, LLC,
DEFENDANT/CREDITOR.
_____________________________________________________________________________

     COMPLAINT FOR CONTEMPT OF COURT AND REQUEST FOR SANCTIONS
_____________________________________________________________________________

         Comes now the above named Plaintiff, and files this Complaint for Contempt of Court and

Request for Sanctions pursuant to Rule 7001 of the Bankruptcy Rules of Procedure, and would state:

         1. Plaintiff alleges that (1) this adversary proceeding relates to the petition filed by Debtor

pursuant to Chapter 13 of Title 11 of the United States Code on September 12, 2018, in the United

States Bankruptcy Court for the Western District of Tennessee, Western Division in Case Number

18-27643-L; and (2) this Adversary Proceeding is a core proceeding over which this Court has

jurisdiction pursuant to 28 U.S.C. 157(b)(2) and 28 U.S.C. 1334.

         2. Prior to the filing of this bankruptcy case, Plaintiff purchased a 2016 Honda Accord from

the Defendant.

         4. During the life of the plan, said vehicle was involved in an auto accident on September

21, 2018 and declared a total loss.

         5. USAA Insurance forwarded proceeds in the amount of $ 25,257.18, to the Defendant.
  Case 19-00070         Doc 1     Filed 03/29/19 Entered 03/29/19 13:48:48              Desc Main
                                     Document    Page 2 of 3



        8. An Order Granting Motion for Substitution of Collateral was entered on November 14,

2018, directing Defendant to cooperate with Plaintiff to carry out the substitution.

        8. As of this date, the Defendant has failed to effectuate the order, as Plaintiff is not in

possession of replacement vehicle.

        9. Plaintiff's attorney has attempted on many occasions to resolve this matter with Defendant,

but Plaintiff's attorney has been unable to get any cooperation from Defendant.

        10. Defendant has acted willfully and wantonly and with reckless disregard to violating the

Court Order in failing to timely carry out the substitution with the Plaintiff.

        11. That under the particular facts and circumstances and applicable law the Plaintiff is

entitled to possession of the above-described property of the estate for "use" as contemplated in 11

U.S.C. § 363.

        WHEREFORE, Debtor prays that a summons be issued to Defendant, requiring Defendant

to answer the allegations in this Complaint and after a hearing on the merits, the Defendant be

ordered to fully execute the previously entered order within 5 days of entry of an order on this

complaint, or in the alternative reimburse Plaintiff for the insurance proceeds received; that, further,

a scire facias issue and Defendant be cited to appear before this Court and show cause why he should

not be held in contempt of this Court for his actions and punished and fined accordingly; and for

Court costs; and attorney fees; and for such all and other further relief to which this Honorable Court

deems the Plaintiff to be entitled.




                                                   2
  Case 19-00070       Doc 1    Filed 03/29/19 Entered 03/29/19 13:48:48          Desc Main
                                  Document    Page 3 of 3




                                                           Respectfully submitted,

                                                           /s/ Jimmy E. McElroy #011908
                                                           Attorney for Debtor
                                                           3780 S. Mendenhall
                                                           Memphis, Tennessee 38115
                                                           (901) 363-7283

                                       Certificate of Service
The undersigned certifies that the above complaint was mailed VIA United State Postal Service to
all parties listed below on March 29, 2019.
                                                              /s/Jimmy E McElroy

Debtor
Case Trustee
Carvana LLC, P.O. Box 29018, Phoenix, AZ 85038
Carvana LLC, 1930 West Rio Salado Parkway, Tempe, AZ 85281-2207
Corporation Service Company, 2908 Poston Avenue, Nashville, TN 37203-1312
Bridgecrest Credit Company, LLC, 7300 East Hampton Avenue, Mesa, AZ 85209-3324




                                                    3
